Citation Nr: 0721311	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for service-
connected post-operative residuals of a perirectal abscess 
prior to February 26, 2006, and in excess of 30 percent from 
February 26, 2006.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for increased (compensable) rating for service-
connected post-operative residuals of a perirectal abscess.  

A November 2003 Board decision was vacated and remanded by an 
August 2004 order of the United States Court of Appeals for 
Veterans Claims (Court).  In December 2004, the Board 
remanded this claim to the RO for additional notice and 
development that included request for treatment records, VA 
treatment records, a VA examination and medical opinions 
differentiating service-connected from non-service-connected 
symptomatology, and explanation regarding whether referral 
for extraschedular rating was warranted.  That notice and 
development was completed, supplemental statements of the 
case were issued in March 2006 and March 2007, and the case 
was returned to the Board.  

During the pendency of the remand, in a March 2006 rating 
decision the RO granted an increased rating to 30 percent, 
but assigned an effective date of February 26, 2006 (date of 
VA examination report) as the effective date of the 30 
percent increased rating.  Although this is an increase 
rating claim on appeal, the grant of an increased rating to 
30 percent for only part of the increased rating appeal 
period has resulted in staged ratings; therefore, the issue 
now on appeal is entitlement to an increased (compensable) 
disability rating for service-connected post-operative 
residuals of a perirectal abscess prior to February 26, 2006, 
and in excess of 30 percent from February 26, 2006.  




FINDINGS OF FACT

1.  For the entire period of claim for increase, the 
veteran's service-connected post-operative residuals of a 
perirectal abscess have more nearly approximated occasional 
involuntary bowel movements necessitating wearing of a pad.

2.  For the entire period of claim for increase, the 
veteran's service-connected post-operative residuals of a 
perirectal abscess have not manifested extensive leakage and 
fairly frequent involuntary bowel movements.  

3.  The veteran's service-connected post-operative residuals 
of a perirectal abscess do not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  For the period of claim for increase prior to February 
26, 2006, the criteria for a 30 percent disability rating for 
service-connected post-operative residuals of a perirectal 
abscess have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7332 (2006). 

2.  For the entire period of claim for increase, the criteria 
for disability rating in excess of 30 percent for service-
connected post-operative residuals of a perirectal abscess 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7332 (2006).

 3.  The criteria for referral for an extraschedular rating 
have not been met.   38 C.F.R. § 3.321(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
February 2002, June 2005, October 2005, and March 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought 
(increased rating), of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA all 
evidence in his possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.   VA medical records, VA examination 
reports and medical opinions, private treatment records, 
private medical evidence, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   In compliance with the 
Board's December 2004 remand, the RO issued notice letters to 
the appellant (June and October 2005, March 2006), obtained a 
VA examination with opinions (February 2006), then 
readjudicated the appellant's claim and issued Supplemental 
Statements of the Case (March 2006, March 2007).  The Board 
finds that VA has substantially complied with the Board's 
December 2004 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and by arguments 
presented by the representative organization and his 
attorney.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2006).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Service connection has been in effect for residuals of a 
perirectal abscess since 1962, and has been rated by analogy 
under Diagnostic Code 7332 for impairment of sphincter 
control of the rectum and anus.  Diagnostic Code 7332 
provides a 0 percent rating for healed or slight impairment 
of sphincter control of the rectum and anus without leakage; 
a 10 percent rating for constant slight impairment of 
sphincter control of the rectum and anus; a 30 percent rating 
for impairment of sphincter control of the rectum and anus 
with occasional involuntary bowel movements necessitating 
wearing of a pad; a 60 percent rating for impairment of 
sphincter control of the rectum and anus with extensive 
leakage and fairly frequent involuntary bowel movements; and 
a 100 percent rating for impairment of sphincter control of 
the rectum and anus with complete loss of sphincter control.  
38 C.F.R. § 4.114. 

The veteran filed a claim for increased rating in June 2000, 
contending that his service-connected disability had 
worsened, and noted that he had been hospitalized in April 
2000 for an intestinal rupture.  In his notice of 
disagreement received in December 2000, the veteran wrote 
that he had a constant slight leakage.  In the substantive 
appeal received in April 2002, the veteran wrote that he had 
continued leakage and involuntary discharge of liquid-like 
pus.  In March 2002, the veteran's representative at that 
time contended that a 10 percent rating was warranted by the 
medical evidence.  In November 2004, the veteran contended 
through his representative that at least a 10 percent rating 
was warranted by the evidence.  More recently, through his 
attorney, the veteran contends that a February 2006 VA 
examination report is inadequate for rating purposes, and 
that the veteran's service-connected disability impairs the 
ability to work.   

An August 2000 VA rectum and anus examination report reflects 
the veteran's report of abdominal pain and diarrhea.  
Clinical findings at the examination included no evidence of 
a perirectal abscess, fissures, or hemorrhoids; normal 
sphincter tone; no bleeding; normal size of lumen; and no 
evidence of fecal leakage. 

VA hospitalization and outpatient treatment records reflect 
the veteran underwent a sigmoidoscopy, during which a small 
rectal polyp was observed, with no perirectal abscesses noted 
(January 1999); colonoscopy revealed findings of polyps in 
the veteran's rectum, but no abscesses were noted (February 
1999); barium enema confirmed normal caliber and density of 
the rectum, sigmoid, and descending colon (May 2000); status 
post fistulectomy, with diagnoses of right abdominal wall 
abscess, and diarrhea, with negative colonoscopy (October 
2000); hospitalization for treatment of an anal fissure 
(December 2000); the veteran's complaints of discomfort in 
the anal area, and revealed left lateral small fissure that 
was healing, but no visible tissue and no bleeding at 
external rectal examination (January 2001); that complaints 
of mild rectal pain, with an unremarkable rectal examination, 
including no bleeding, no erythema, and no purulent discharge 
(February 2001).  

A March 2002 prescription form from Marcos Parilla, M.D., 
reflects that the veteran had perianal pain secondary to 
intermittent colon leakage, which required a topical 
analgesic and anti-inflammatory medication, and that this was 
a chronic clinical condition secondary to loss of sphincter 
tone. 

An May 2002 VA rectum and anus examination report conducted 
without the benefit of claims file reflects the veteran's 
report of a malodorous yellow discharge that produced a 
burning sensation in the anal area and required the use of a 
pad due to suppurative material; and that the veteran denied 
rectal bleeding, hematemesis, melena, or history of 
hemorrhoids; and that he was not receiving any current 
treatment.  Clinical findings included that the veteran had 
an adequate degree of sphincter control, with no evidence of 
fecal leakage or fissures.  The diagnosis was of recurrent 
perirectal abscess (by history).

A February 2006 VA rectum and anus examination report 
reflects that the examiner reviewed the claims file, 
including the history and treatment of the disability; noted 
that the veteran denied any history of rectal bleeding; and 
noted the veteran's complaints of recurrent discharge of an 
offensive-smelling liquid secretion from his rectum that 
forced him to use absorbent pads daily, that the amount of 
the discharge varied from day to day, and sometimes caused 
the skin around the anus to become inflamed, pruritic, and 
painful, and to hinder ambulation or the ability to sit down, 
and that this diminished his functional and occupational 
capabilities.  Clinical findings included that the veteran 
had normal sphincter control, no bleeding or thrombosis or 
hemorrhoids, some fecal leakage described as a small patch 
stain with yellowish secretion, with no evidence of 
hemorrhoids or bleeding.  The diagnoses were (service-
connected) status-post surgery for perirectal abscess, status 
post 1972 surgery for pilonidal cyst, and (non-service-
connected) status post purulent peritonitis secondary to 
perforation of the appendix, with purulent peritonitis 
involving the right side of the colon and the liver.  

The February 2006 VA examination report was based on a review 
of the claims file, the veteran's reported history and 
current complaints, examination of the rectum and anus, and 
clinical findings, included specific medical diagnoses, and 
included an opinion as to the overall level of occupational 
impairment.  The examination recorded information or made 
findings pertinent to the rating criteria.  The Board notes 
the veteran's attorney's assertion that the February 2006 VA 
examination is inadequate for rating purposes because the VA 
examiner failed to adequately differentiate service-connected 
symptomatology from non-service-connected symptomatology that 
may be associated with peritonitis.  Although the February 
2006 VA examiner does not clearly differentiate the symptom 
of yellowish discharge, the Board has considered such a 
symptom part of the veteran's service-connected disability.  
In this regard, the Court has held that the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  For these reasons, and notwithstanding the veteran's 
attorney's assertions regarding inadequacy of the 
examination, the Board finds that the February 2006 VA anus 
and rectum examination report is adequate for rating 
purposes.  38 C.F.R. §§ 4.1, 4.2. 

After a review of the evidence of record, and resolving 
reasonable doubt in the veteran's favor, the Board finds 
that, for the entire period of claim for increase, the 
veteran's service-connected post-operative residuals of a 
perirectal abscess have more nearly approximated occasional 
involuntary bowel movements necessitating wearing of a pad, 
as required for a 30 percent disability rating under 
Diagnostic Code 7332.  38 C.F.R. § 4.3.  The evidence shows 
that the veteran is required to wear a pad for constant if 
slight leakage.  Although the clinical findings do not show 
evidence of fecal leakage, or clinical findings of diarrhea 
or purulent discharge until February 2006, the Board notes 
the veteran's own reports of symptoms analogous to constant 
slight leakage (either diarrhea or pus) made to VA in 2000 in 
conjunction with his claim for increased rating, and made to 
a private treating physician in 2002; therefore, the Board 
finds the weight of the evidence on the question of when the 
30 percent schedular rating criteria were met to be in 
relative equipoise.  On the question of whether the schedular 
rating criteria (Diagnostic Code 7332) for a 30 percent 
rating have been met for the entire period of the claim for 
increased rating, the Board will resolve such reasonable 
doubt in the veteran's favor to find that the symptoms more 
nearly approximating occasional involuntary bowel movements 
necessitating wearing of a pad have been met for the entire 
period of the veteran's claim, and not just from the date of 
the report of such symptoms on February 2006.  Because the 30 
percent rating criteria has been met for the entire period of 
claim, and VA has already granted an increased rating of 30 
percent for the period from February 26, 2006 (March 2006 
rating decision during the appeal), the Board now finds that 
the criteria for 30 percent disability rating for service-
connected post-operative residuals of a perirectal abscess 
under Diagnostic Code 7332 have been met for the period of 
claim for increase prior to February 26, 2006.  

Even with consideration of such symptoms, the Board finds 
that, for the entire period of claim for increase, the 
veteran's service-connected post-operative residuals of a 
perirectal abscess have not for any period of the claim more 
nearly approximated extensive leakage and fairly frequent 
involuntary bowel movements, as required for a 60 percent 
disability rating under Diagnostic Code 7332.  The evidence 
shows that the veteran has constant if slight leakage that 
requires daily wearing of pads.  There is no evidence, either 
in the veteran's reported histories or clinical evidence, of 
either extensive leakage or fairly frequent involuntary bowel 
movements; the evidence only shows that the amount of leakage 
varied from day to day.  Even considering all the veteran's 
symptomatology, including purulent discharge, as attributable 
to the service-connected disability, the evidence does not 
show that the symptoms more nearly approximate the criteria 
for a higher disability rating of 60 percent under Diagnostic 
Code 7332.  38 C.F.R. § 4.114.  For these reasons, the Board 
finds that, for the entire period of claim for increase, the 
criteria for disability rating in excess of 30 percent for 
service-connected post-operative residuals of a perirectal 
abscess have not been met.  38 C.F.R. § 4.7. 

The Board has also considered the appellant's contentions, 
including through his attorney, that he was eligible for 
extraschedular rating because of marked interference with the 
ability to work.  The controlling regulation, 38 C.F.R. 
§ 3.321(b), provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence does not show that the veteran's 
service-connected post-operative residuals of a perirectal 
abscess have resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
have warranted frequent periods of hospitalization, or have 
otherwise rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The evidence shows that the veteran is 
required to wear a pad, that the symptoms sometimes included 
a burning sensation in the anal area that requires treatment 
with topical analgesic and anti-inflammatory medication, and 
hinders ambulation and sitting.  There is no evidence of 
frequent hospitalization.  The schedular rating criteria, 
Diagnostic Code 7332, adequately addresses the veteran's 
actual or potential symptoms, including impairment or loss of 
sphincter control of the rectum and anus, leakage, 
involuntary bowel movements, and the wearing of a pad.  
38 C.F.R. § 4.114. 

On the question of whether marked interference with 
employment is shown by the evidence, the Board notes the 
veteran's report (February 2006 VA examination) that the 
yellowish discharge per rectum sometimes limited his 
ambulation to a degree that he could not come out of the 
house.  The veteran's report of inability to leave the house 
is a self-reported history, to which the VA examiner did not 
comment, and the veteran's report of inability to leave the 
house at times is not a clinical finding.  The listing of 
such symptomatology as a part of the history or complaints 
section of the examination report does not equate to a 
medical endorsement of the reported history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").  The more specific February 2006 
examination findings, the competent medical evidence of 
record including VA and private treatment reports, and the 
veteran's own histories and symptoms reported elsewhere 
during treatment and presented to VA for compensation 
purposes, outweigh such general and unquantified assertions 
of extraschedular and occupational impairment.  For example, 
the veteran's statements made in conjunction with his claim 
for increase do not mention perianal pain or other symptoms 
or that such symptoms impaired the ability to sit or 
ambulate.  A March 2002 prescription from Dr. Parilla 
reflects that the veteran's symptoms of perianal pain 
secondary to colon leakage were treated with topical 
analgesic and anti-inflammatory medication, that did not 
require treatment by May 2002, and was subsequently treated 
only with local hygiene and pads.  Such general reports and 
assertions of diminished functional and occupational 
capabilities that limit earning capacity made by the veteran 
and his attorney do not show marked interference with 
employment, but show the impairment of earning capacity that 
is already contemplated by the schedular rating criteria.  
The compensable (schedular) disability rating of 30 percent 
that has been assigned itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  For these reasons, the Board finds that the 
criteria for invoking the procedures for referral for 
assignment of higher evaluations on an extra-schedular basis 
have not been met.  38 C.F.R. § 3.321(b). 


ORDER

A 30 percent disability rating for service-connected post-
operative residuals of a perirectal abscess for the period of 
claim for increase prior to February 26, 2006 is granted, 
subject to the criteria governing the payment of monetary 
awards.

A disability rating in excess of 30 percent for service-
connected post-operative residuals of a perirectal abscess is 
denied. 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


